In a proceeding to stay arbitration pursuant to CPLR article 75, the petitioners appeal from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated March 8, 1995, as denied the petition to the extent that any claims for recovery of salary allegedly due to the respondent which arose less than six years prior to the commencement of the respondent’s grievance were not barred by the six-year Statute of Limitations governing contracts.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the respondent’s *478claims under a collective bargaining agreement to recover salary which arose less than six years prior to the commencement of his grievance are not barred by the Statute of Limitations (see, CPLR 213). Since the respondent’s claim alleges a breach of a collective bargaining agreement (an action at law), the equitable defense of laches cannot be asserted by the appellants (see, Gonzalez v Chalpin, 159 AD2d 553, 555; Propoco, Inc. v Birnbaum, 157 AD2d 774, 776; Brown v Lockwood, 76 AD2d 721). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Gold-stein, JJ., concur.